Case 2:20-cv-09073-DMG-E Document 1-1 Filed 10/02/20 Pagelof5 Page ID#:5

Ea

Superior Court of California, County of Los Angeles

OF ed
is z
ee

 

ALTERNATIVE DISPUTE RESOLUTION (ADR)
INFORMATION PACKAGE

THE PLAINTIFF MUST SERVE THIS ADR INFORMATION PACKAGE ON EACH PARTY WITH THE COMPLAINT.

CROSS-COMPLAINANTS must serve this ADR information Package on any new parties named to the action
with the cross-complaint.

 

 

 

What Is ADR?

ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration and settlement conferences. When ADR is done by phone or computer, it may be called Online
Dispute Resolution (ODOR). These “alternatives” to litigation and trial are described below.

Advantages of ADR

® Saves Time: ADR is faster than going to trial,

* Saves Money: Partles can save on court costs, attorney's fees and witness fees.

° Keeps Control with the parties: Parties choose thelr ADR process and provider far voluntary ADR,

® Reduces stress/protects privacy: ADR is done outside the courtroom, in private offices, by phone or online,

Disadvantages of ADR
® Costs: if the parties do not resolve thelr dispute, they may have to pay for ADR and litigation and trial,
® Neo Public Trial: ADR does not provide a public tral or a decision by a Judge or jury.

Viain Types of ADR;

1. Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
settlement agreement instead of a trial, If the parties have lawyers, they will negotiate for thelr clients.

2, Mediation: in mediation, a neutral “mediator” listens to each person’s eencerns, helps tham evaluate the
strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
acceptable to all. Mediators do not decide the outcome, Parties may go to trial if they decide not to settle,

Mediation may be appropriate when the partles

® want to work out a solution but nead help from a neutral person.

¢ have communication problems or strong emotions that interfere with resolution,
Mediation may not be appropriate when the parties

® wanta public tral and want a judge or Jury to decide the outcome.

® lack equal bargaining power or have a history of physteal/emottonal abuse,

LASCL
LASC CIV 271 NEW 03/19

For Mandatary Use
Calllorla Rules of Court, cule 3,224
Case 2:20-cv-09073-DMG-E Document 1-1 Filed 10/02/20 Page2of5 Page ID #:6 .

Electronically FILED by Superior Court of California, County of Los Angeles on 07/08/2030, 03-58 Jo Sherr R. Carter, Executive Officer/Clerk of Court, by C. Te M4 0

SUMMONS FOR COURT USE ONLY a]
(CITACION JUDICIAL) (SOLO PARA USO DELA CORTE)

 

NOTICE TO DEFENDANT:
AVISO AL DEMANDADO):
EFFREY WEISS STANSFIELD, AMERICAN RED CROSS

DOES 1 to 50

YOU ARE BEING SUED BY PLAINTIFF:

(LO ESTA DEMANDANDO EL DEMANDANTE):
DON CARNEVALE

 

NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
below.

You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper Jegal form if you want the court to hear your
case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
Online Self-Help Center (www.courtinfo. Ga.gov/selfhelp), your county law library, or the courthouse nearest you. lf you cannot pay the filing fee, ask
the court clerk for a fee waiver form. If you do not file your response an time, you may lose the case by default, and your wages, money, and property
may be taken without further warning from the court. /

There are other legal requirements. You may want fo call an attorney fight away. If you do not know an attorney, you may want to calf an attorney
referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can lacate
these nonprofit groups at the California Legal Services Web site (www. lawheipcalifornia.org), the California Courts Online Self-Help Center
(www. courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's tien must be paid before the court will dismiss the case.
[AVISO! Lo han demandado. Si no responde dentro de 30 dias, la corte puede decidir en su conira sin escuchar su versién, Lea la informaci6n a
conminuacion.

Tiene 30 DIAS DE CALENDARIO después de que le entreguen esta citacion y papeles legales para presentar una respuesta por escrito en esta
corte y hacer que se entregue una copia al demandante. Una carta o una llamada felefénica no lo protegen. Su respuesta por escrito tiene que estar
en formato legal correcto si desea que procesen su caso en fa corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
Puede encontrar estos formularios de fa corte y mas informacion en el Centro de Ayuda de fas Cortes de California (www.sucorte.ca.gov), en fa
biblioteca de leyes de su condado o en Ia corte que le quede més cerca. Si no puede pagar fa cuota de presentacién, pida al secretario de la corte
que le dé un formulario de exencién de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y 1a corte le
podra quitar su sueldo, dinero y bienes sin mas advertencia.

Hay otros requisitos legales. Es recomendable que Hame a un abogado inmediatamente, Si no conoce a un abogado, puede flamar a un servicio de
remision a abogados, Sino puede pagar a un abagado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,

(www. lawhelpcalifornia.org), en ef Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gav) 0 poniéndose en contacto con fa corte o el
colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
cualquier recuperacion de $10,000 6 mas de valor recibida mediante un acuerdo o una concesién de arbitraje en un caso de derecho civil. Tiene que
pagar ef gravamen de fa corte antes de que Ia corte pueda desechar el caso.

 

 

 

 

 

 

 

 

 

The name and address of the court fs: (Mitnero cot Sao}? Ss

(Ef nombre y direccién de-ta corte es): 2VOS Toa 2S ras
Los fees County Superior Court

1171 N. Hill Street

Los Angeles, CA 90012

The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:

(Ef nombre, la direccién y el nimero de teléfono del abogado de! demandante, o del demandante que no tiene abogado, es):
Richard Meaglia 89670 LAW OFFICE OF RICHARD MEAGLIA

688 West Foothill Boulevard (626) 303-1920

 

 

Monrovia, California 91016 sherri Re. Carter Executive Officers Clark of Court
DATE: aoa Clerk, by C. hhonroe _, Deputy
(Fecha) Uf082020 (Secretario) - (Adjunto)

 

. (For proof of service of this summons, usé Proot of Service of Summons (form POS-070).)

(Para prueba de entrega de esta citacién use el formulario Proof of Service of Summons, (POS-070)). ‘ rere iE:
NOTICE TO THE PERSON SERVED: You are served deh ve Wess Stansted
1. BS] as an individual defendant. :
as the person sued under the fictitious name of (specify):

 

(SEAL

ARAL

Bfy

   
      

3. LJ on behalf of (specify):
under: ; CCP 416.10 (corporation)
CGP 418.20 (defunct corporation)
CCP 416,40 (association or partnership)
[i] other (specify):

4, [3 by personal delivery on (date):

CCP 416.60 (minor)
CCP 416.70 (conservatee)
COP 416.90 (authorized person)

    

 

 

 

 

 

 

Page 4 of 1
Bg Adopted for Mandatory Use a S$ UNMIM ONS Code of Civil Procedure §§ 412.20, 465
ane Fi bg fRev. pty 7 2008) CEB Essential www. courtinfo.ca.gov

 

fe\Forms: CARNEVALE, Don

ceb.com

 
Case 2:20-cv-09073-DMG-E Document 1-1 Filed 10/02/20 Page3of5 Page ID #:7

Electronically FILED by Superior Court of California, County of Los Angeles on 07/08/2020 03:55 PM Sherri R. Carter, Executive Officer/Clerk of Court, by C. Monroe,Deputy Clerk

20STCV25745
PLD-Pi-001

Assigned for all purposes to: Spring Street Courthouse, Judicial Officer: Stephen Goorvitch
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, Stale Bar number, and address): FOR COURT USE ONLY

+— Richard Meaglia 89670
LAW OFFICE OF RICHARD MEAGLIA
688 West Foothill Boulevard
Monrovia, California 91016
TELEPHONE No.: (626) 303-1920 FAX NO.(Optiona): (626) 357-0053
E-MAIL ADDRESS (Optional): meagric@aol.com
ATTORNEY FoR (Name; Plaintiff, DON CARNEVALE
SUPERIOR COURT OF CALIFORNIA, COUNTY OF Los Angeles
sTReETADoREss: 111 N. Hill Street
MAILING ADDRESS:
cyano zip cove: Los Angeles, CA 90012
sranch name: CENTRAL DISTRICT
PLAINTIFF: DON CARNEVALE

DEFENDANT: JEFFREY WEISS STANSFIELD, AMERICAN RED CROSS

 

 

 

DOES 1 TO 50

COMPLAINT-Personal Injury, Property Damage, Wrongful Death
[_] AMENDED (Number):

Type (check aff that apply):

[7] MOTOR VEHICLE OTHER (specify):
(2? Property Damage L_} Wrongful Death
(J Personal Injury Leal! Other Damages (specify):

 

 

 

Jurisdiction (check all that apply): CASE NUMBER:
Lt} ACTION IS A LIMITED CIVIL CASE
Amount demanded [_]] does not exceed $10,000 _
. [_} exceeds $10,000, but does not exceed $25,000 20ST ov 25 r45
Wa ACTION iS AN UNLIMITED CIVIL CASE (exceeds $25,000)
LJ ACTION IS RECLASSIFIED by this amended complaint
LJ] from limited to unlimited
[__]] from unlimited fo limited

1. Plaintiff (mame or names): DON CARNEVALE

 

 

 

 

 

alleges causes of action against defendant (name or names): JEFFREY WEISS STANSFIELD, AMERICAN RED CROSS

2. This pleading, including attachments and exhibits, consists of the following number of pages:
3. Each plaintiff named above is a competent adult
a. L_] except plaintiff (name}:
(1) [J a corporation qualified to do business in California
(2) an unincorporated entity (describe):
(3) (3 a public entity (describe):
(4) {2} aminor [J] an adult
(a) Ll for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
(b) Lu other (specify):

(5) LJ other (specify):

 

b. except plaintiff (name):
(1) CLE a corporation qualified to do business in California
(2) L_] an unincorporated entity (describe):
(3) a public entity (describe):
(4) aminor [J an adult

(a) (J) for whom a guardian or conservator of the estate or a guardian ad litem has been appointed

(b) other (specify):

 

 

(5) L_2 other (specify):
[8 Information about additional plaintiffs who are not competent adults is shown in Attachment 3. ,
: Page 1 of 3
Form Approved for ational Use CONMPLAINT-Personal Inj ury, Property Code of Gil cree tag ese

Essential

(2]Forms" Damage, Wrongful Death CARNEVALE. Don

Judicial Council of California [2°
PLD-PI-001 (Rev. January 1, 2007] CB

 

 
Case 2:20-cv-09073-DMG-E Document 1-1 Filed 10/02/20 Page4of5 Page ID #:8

PLD-PI-001

 

SHORT TITLE:
Carnevale v Stansfield

 

CASE NUMBER:

 

 

4. (J Plaintiff (name): DON CARNEVALE

is doing business under the fictitious name (specify):

and has complied with the fictitious business name laws.

5. Each defendant named above is a natural person
a. WZ] except defendant (name):
American Red Cross
(1) W a business organization, form unknown

(2) LJ) acorporation
(3) LL] an unincorporated entity (describe):
(4) [Q a public entity (describe):

(5) other (specify):

b. [J except defendant (name):
(1) [J a business organization, form unknown
(2) [J acorporation
(3) CJ an unincorporated entity (describe):
(4) a public entity (describe):

(5) other (specify):

C CJ except defendant (name):
(1) (J a business organization, form unknown
(2) [] acorporation
(3) an unincorporated entity (describe):
(4) [LL] a public entity (describe):

(5) L] other (specify):

d. L] except defendant (name):
(1) LJ a business organization, form unknown
(2) LJ acorporation
(8) LJ an unincorporated entity (describe):
(4) [] a public entity (describe):

(5) UJ] other (specify):

 

Information about additional defendants who are not natural persons is contained in Attachment 5.
6. The true names of defendants sued as Does are unknown to plaintiff.
LY] Doe defendants (specify Doe numbers): 1-10 were the agents or employees of other
named defendants and acted within the scope of that agency or employment.
b. [LZ] Doe defendants (specify Doe numbers): 1-50 are persons whose capacities are unknown to
plaintiff.
7. [J Defendants who are joined under Code of Civil Procedure section 382 are (names):

 

8. This court is the proper court because
a. [_]] at least one defendant now resides in its jurisdictional area.
b. [J the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
c. LY] injury to person or damage to personal property occurred in its jurisdictional area.
d. [J other (specify):

9. [J Plaintiff is required to comply with a claims statute, and
a. LJ has complied with applicable claims statutes, or
b. LJ] is excused from complying because (specify):

 

PLD-PI-001 [Rev. January 1, 2007]

CeB’

ceb.com

COMPLAINT-Personal Injury, Property
Damage, Wrongful Death

Page 2 of 3

Essential
{2|Forms

 

CARNEVALE, Don
Case 2:20-cv-09073-DMG-E Document 1-1 Filed 10/02/20 Page5of5 Page ID #:9
PLD-PI-001

 

SHORT TITLE: _ CASE NUMBER:
Carnevale v Stansfield

 

 

 

 

10. The following causes of action are attached and the statements above apply to each (each complaint must have one or more
causes of action attached):
a. LZ] Motor Vehicle
b. []) General Negligence
c. [J Intentional Tort
d. [J Products Liability
e. [_] Premises Liability
f. [QJ Other (specify) :

11. Plaintiff has suffered

[YJ] wage loss

[YJ loss of use of property

[YJ hospital and medical expenses
[YJ general damage

(¥] property damage

[¥] loss of earning capacity

(J other damage (specify) :

a*oaoo®

12. The damages claimed for wrongful death and the relationships of plaintiff to the deceased are

a. [J] listed in Attachment 12.
b. (J as follows:

13. The relief sought in this complaint is within the jurisdiction of this court.

14. Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
a. (1) compensatory damages
(2) L_]) punitive damages
The amount of damages is (in cases for personal injury or wrongful death, you must check (1)):
(1) (YJ according to proof
(2) L_]] in the amount of $

15. (]] The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers):

e
Date: 7/ “  /20
RICHARD MEAGLIA >

(TYPE OR PRINT NAME)

 

(SIGNATURE OF PLAINTIFF OR ATTORNEY)

 

PLD-PI-001 [Rev. January 1, 2007] COMPLAINT-Personal Injury, Property Page 3 of 3
CB Sponns. Damage, Wrongful Death CARNEVALE, Don

 
